DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/14/2021 has been entered.  Claims 1-7, 9-18 and 20 have been amended; claims 8 and 19 have been canceled (claims 21-24 were canceled in a previous amendments); and no new claims have been added.  Claims 1-7, 9-18 and 20 remain pending in the application.  The objection to the specification is withdrawn based on Applicant’s amendment to the title.  The objections to claims 1-20 are withdrawn based on Applicant’s amendments to claims 1-6 and 12-17.  The rejections of claims 3-4 and 14-15 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendment to claims 3 and 14.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-7, 9-18 and 20 over the art of record have been considered, but are unpersuasive.
	Claim 1 recites a data transmission method that requires choosing, by a terminal only one of the options listed in a case that both a grant-free resource and a grant-based resource are available for the terminal.  In particular, the method can be practiced by the terminal choosing to transmit service data on the grant-free resource preferentially (option 1); or the method can be practiced by the terminal choosing to transmit service data on the grant-based resource preferentially (option 2); or the method can be practices by the terminal choosing dynamically to transmit the service data on the grant-free resource and/or the grant-based resource (option 3), wherein the choosing dynamically to transmit the service data on the grant-free resource and/or the grant-based resource  comprises: in a case that at least two types of 
	On pages 13 and 14 of Applicant’s Remarks, Applicant states that claim 1 was amended to recite “limitation A.”  Applicant asserts that neither paragraphs [0092] and [0158] of Ying nor any other portion of Ying teaches limitation A.  Examiner respectfully disagrees.  As set forth in detail below for the rejection of claim 1 under 35 U.S.C. 103 in view of the combination of Sun and Ying, paragraph [0094] of Ying teaches limitation A.  Similarly, paragraph [0094] of Ying teaches limitation A of claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
	Regarding claim 9, the claim recites “the transmission parameters of the grant-free resource and/or the grant-based resource.”  There is insufficient antecedent basis for the or a grant-based resource (i.e. a single transmission parameter).  However, claim 9 recites that there must be at least two transmission parameters because it recites transmission parameters of the grant-free resource and/or the grant-based resource.  The inconsistency renders claim 9 indefinite.  For purposes of applying prior art, claim 9 is interpreted as reciting the transmission parameter of the grant-free resource and/or the transmission parameter of the grant-based resource.
	
	Regarding claim 20, the claim recites “the transmission parameters of the grant-free resource and/or the grant-based resource.”  There is insufficient antecedent basis for the transmission parameters of the grant-free resource and/or the grant-based resource. Claim 12, upon which claim 20 depends, recites “a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource.”  Thus, the broadest reasonable interpretation of claim 12 is that there is a transmission parameter of a grant-free resource or a grant-based resource (i.e. a single transmission parameter).  However, claim 20 recites that there must be at least two transmission parameters because it recites transmission parameters of the grant-free resource and/or the grant-based resource.  The inconsistency renders claim 20 indefinite.  For purposes of applying prior art, claim 20 is interpreted as reciting the transmission parameter of the grant-free resource and/or the transmission parameter of the grant-based resource.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US PG Pub 2019/0357178 A1, hereinafter “Bae”), as supported by provisional application 62/475996 filed on 03/24/2017.
	Regarding claim 1, Bae teaches a data transmission method, applied to a terminal, comprising: in a case that both a grant-free resource and a grant-based resource are available for the terminal (¶ [0101]), choosing, by the terminal, to transmit service data on the grant-free resource preferentially (¶ [0101] . . . Alternatively, the grant-free radio resources may take precedence); or choosing, by the terminal, to transmit service data on the grant-based resource preferentially (¶ [0101] . . . it may be advantageous for the UE to preferentially use the grant-based radio resource in terms of radio resource efficiency); or choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource, wherein the choosing dynamically, by the terminal, to transmit the service data on the grant-free resource and/or the grant-based resource comprises: in a case that at least two types of service data are in the buffer of the terminal, determining the service data with a highest priority, selecting, according to a parameter of the service data with the highest priority, a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource, the grant-free resource and/or the grant-based resource matched with the service data with the highest priority, and transmitting the service data with the highest priority on the selected grant-free resource and/or the grant-based resource. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US PG Pub 2018/0092125 A1, hereinafter “Sun”), in view of Ying et al. (US PG Pub 2018/0368117 A1), as supported by provisional application 62/520518 filed on 06/15/2017. 
	Regarding claim 1, Sun teaches a data transmission method, applied to a terminal, comprising: in a case that both a grant-free resource and a grant-based resource are available for the terminal, choosing, by the terminal, to transmit service data on the grant-free resource preferentially; or choosing, by the terminal, to transmit service data on the grant-based resource preferentially; or choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource (FIG. 5; 
	Sun does not teach wherein the choosing dynamically, by the terminal, to transmit the service data on the grant-free resource and/or the grant-based resource comprises: in a case that at least two types of service data are in the buffer of the terminal, determining the service data with a highest priority, selecting, according to a parameter of the service data with the highest priority, a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource, the grant-free resource and/or the grant-based resource matched with the service data with the highest priority, and transmitting the service data with the highest priority on the selected grant-free resource and/or the grant-based resource.
	In analogous art, Ying teaches wherein the choosing dynamically, by the terminal, to transmit the service data on the grant-free resource and/or the grant-based resource comprises: in a case that at least two types of service data are in the buffer of the terminal (¶ [0094] If a configured URLLC resource is granted for eMBB . . . but the UE has URLLC data . . . to transmit at the configured resource, URLLC data . . . may preempt the eMBB service . . . Here, the UE may just abandon (e.g., give up . . . ) the eMBB transmission {URLLC data and eMBB data for transmission read on two types of service data}), determining the service data with a highest priority (¶ [0092] discloses that URLLC data has highest priority), selecting, according to a parameter of the service data with the highest priority (¶ [0092] discloses that URLLC data has a latency requirement (i.e. URLLC data has a stricter latency requirement than eMBB); latency reads on parameter of service data), a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource (¶ [0094] If a configured URLLC resource is granted for eMBB (e.g., if the first PUSCH is scheduled in the certain timing where the third and/or the fourth PUSCH is scheduled), but the UE has URLLC data (e.g., the third UL data and/or the fourth UL data) to , the grant-free resource and/or the grant-based resource matched with the service data with the highest priority, and transmitting the service data with the highest priority on the selected grant-free resource and/or the grant-based resource (¶ [0094] the grant-based resource initially granted for eMBB is matched with the URLLC data, the URLLC data is transmitted on the grant-based resource and the eMBB data is dropped/preempted).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to implement the teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

	Regarding claim 9, Sun does not explicitly teach wherein the transmission parameters of the grant-free resource and the grant-based resource comprise any one or more of a time-frequency resource allocation, a modulation and coding scheme, a transmit power and a subcarrier spacing.
	In analogous art, Ying teaches wherein the transmission parameters of the grant-free resource and the grant-based resource comprise any one or more of a time-frequency resource allocation (¶ [0094] a frequency resource and/or a time resource), a modulation and coding scheme, a transmit power and a subcarrier spacing
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Ying to 

	Regarding claim 10, Sun does not explicitly teach wherein the parameter of the service data comprises any one or more of a service type, a service priority, and a size of a data block of the service data.
	In analogous art, Ying teaches wherein the parameter of the service data comprises any one or more of a service type (¶ [0092], [0094] URLLC data having a strict/low latency requirement), a service priority (¶ [0092] URLLC data having highest priority), and a size of a data block of the service data.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Ying to implement the further teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

Regarding claim 11, Sun does not explicitly teach in a case that at least two types of service data are in the buffer of the terminal and the terminal chooses to transmit the service data on the grant free resource, transmitting, by the terminal, only the service data with the highest priority of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data; and/or in a case that at least two types of service data are in the buffer of the terminal and the terminal chooses to transmit the service data on the grant-based resource, transmitting, by the terminal, only the service data with the highest priority of the at least two types of service data on the grant-based resource, and dropping or cancelling, by the terminal, a transmission of other service data; or reassembling, by the terminal, the service data with the highest priority into a data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource.
	In analogous art, Ying teaches . . . reassembling, by the terminal, the service data with the highest priority into a data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing. {interpreted as the UE assembles the grant-based URLLC/highest priority service data along with the grant-based eMBB service data into a data packet and transmits the assembled data packet on the grant-based resource}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in order to implement the teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])
	
Claims 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bae, in view of Ying.
	Regarding claim 2, ¶¶ [0090], [0105] of Bae teaches that one of the first radio resource and the second radio resource (i.e. grant-based or grant-free) may be given priority and selected as a radio resource for UL shared channel transmission according to a service type of traffic.  Bae does not explicitly teach in a case that at least two types of service data are in a buffer of the terminal, transmitting, by the terminal, the service data with a highest priority of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data.
	In analogous art, Ying teaches in a case that at least two types of service data are in a buffer of the terminal (¶ [0158] URLLC service data and eMBB service data), transmitting, by the terminal, the service data with a highest priority (¶ [0092] . . . Due to a latency requirement, URLLC may have the highest priority) of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data ((¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource, the URLLC data may preempt the eMBB service or the UE 102 may abandon {i.e. dropping or cancelling} the eMBB transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying to implement the further teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

Regarding claim 3, Bae does not explicitly teach in a case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data, transmitting, by the terminal, the first service data on the grant-free resource, and dropping or cancelling, by the terminal, the transmission of the second service data; and/or in a case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmitting, by the terminal, the first service data on the grant-free resource, and dropping or cancelling, by the terminal, the transmission of the second service data; and/or in a case that the first service data and a retransmission data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal, transmitting, by the terminal, the retransmission data packet of the second service data on the grant-free resource, and dropping, by the terminal, the transmission of the first service data.
	In analogous art, Ying teaches in a case that first service data (¶ [0158] URLLC data) and second service data scheduled by an uplink grant (¶ [0158] grant-based eMBB) are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data (¶ [0092] . . . Due to a latency requirement, URLLC may have the highest priority), transmitting, by the terminal, the first service data on the grant-free resource, and dropping or cancelling, by the terminal, the transmission of the second service data (¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource {i.e. grant-free resource), the URLLC data may preempt the eMBB service or the UE 102 may abandon {i.e. dropping or cancelling} the eMBB transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying to implement the further teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

Regarding claim 4, Bae does not explicitly teach in a case that the transmission of the second service data is not started, transmitting, by the terminal, the first service data on the grant-free resource, and dropping, by the terminal, the transmission of the second service data; and/or in a case that the transmission of the second service data is started, dropping, by the terminal, the transmission of the second service data, transmitting, by the terminal, the first service data on the grant-free resource and dropping, by the terminal, the transmission of the remaining second service data; or dropping, by the terminal, only the transmission of the second service data occupying a same time domain resource with the grant-free resource.
In analogous art, Ying teaches in a case that the transmission of the second service data is not started, transmitting, by the terminal, the first service data on the grant-free resource, and dropping, by the terminal, the transmission of the second service data (¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource {i.e. grant-free resource), the URLLC data may preempt the eMBB service {the URLLC preempting the eMBB service is interpreted as preventing the eMBB service from being transmitted on the grant-free resource.  Thus, transmission of the second service data/eMBB is not started).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order to implement the further teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility.  (Ying ¶ [0004])

	Regarding claim 5, Bae does not teach in a case that at least two types of service data are in a buffer of the terminal, transmitting, by the terminal, the service data with a highest priority of the at least two types of service data on the grant-based resource, and dropping or cancelling, by the terminal, a transmission of other service data, or reassembling, by the terminal, the service data with the highest priority into a current data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource.
	In analogous art, Ying teaches in a case that at least two types of service data are in a buffer of the terminal (¶ [0092] Inter-service resource sharing is one kind of resource sharing. As described above, URLLC may coexist with other services (e.g., eMBB). Due to a latency requirement, URLLC may have the highest priority). , . . . reassembling, by the terminal, the service data with the highest priority into a current data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing. {interpreted as the UE assembles the grant-based URLLC/highest priority service data along with the grant-based eMBB service data into a current data packet and transmits the assembled data packet on the grant-based resource}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae in order to implement the teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

	Regarding claim 6, Bae does not teach in a case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data, transmitting, by the terminal, the first service data on the grant-based resource, and dropping or cancelling, by the terminal, the transmission of the second service data; or reassembling, by the terminal, the first service data and the second service data to obtain a reassembled data packet, and transmitting, by the terminal, the reassembled data packet on the grant-based resource; and/or in a case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmitting, by the terminal, the first service data on the grant-based resource, and dropping or cancelling, by the terminal, the transmission of the second service data; or reassembling, by the terminal, the first service data and the second service data to obtain a reassembled data packet, and transmitting, by the terminal, the reassembled data packet on the grant-based resource; and/or in a case that the first service data and a retransmission data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal, transmitting, by the terminal, the retransmission data packet of the second service data on the grant-based resource, and dropping, by the terminal, the transmission of the first service data.
	In analogous art, Ying teaches in a case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data (¶ [0092] Inter-service resource sharing is one kind of resource sharing. As described above, URLLC may coexist with other services (e.g., eMBB). Due to a latency requirement, URLLC may have the highest priority), . . . reassembling, by the terminal, the first service data and the second service data to obtain a reassembled data packet, and transmitting, by the terminal, the reassembled data packet on the grant-based resource (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order to implement the further teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, in view of Ying, and further in view of Shimezawa et al. (US PG Pub 2020/0021976 A1).
	Regarding claim 7, the combination of Bae and Ying does not teach wherein in a case that the first service data and the second service data are reassembled, a data block of the first service data is mapped to a resource adjacent to a reference signal.
In analogous art, ¶ [0235] of Shimezawa teaches that data having a high reliability priority is transmitted by being mapped to a resource element adjacent to a resource element to which a reference signal is mapped.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order to map the assembled data block including URLLC service data, which has a high reliability priority in terms of latency, such that the URLLC service data is adjacent the reference signal as taught by Shimezawa.  One would have been motivated to do so to ensure that the URLCC data has a high accuracy of transmission path estimation on the reception side.  (Shimezawa ¶ [0235])

Claims 12 -17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae, in view of Sun, and further in view of Ying.
	Regarding claim 12, Bae teaches a terminal (¶ [0101]) that in a case that both a grant-free resource and a grant-based resource are available for the terminal (¶ [0101]), choose to transmit service data on the grant-free resource preferentially (¶ [0101] . . . Alternatively, the grant-free radio resources may take precedence); or in a case that both a grant-free resource and a grant-based resource are available for the terminal, choose to transmit service data on the grant-based resource preferentially (¶ [0101] . . . it may be advantageous for the UE to preferentially use the grant-based radio resource in terms of radio resource efficiency).
	Bae does not explicitly teach that the terminal comprises a processor, a memory and a computer program stored in the memory and executable on the processor, wherein the computer program is executed by the processor and does not teach or in a case that both a grant-free resource and a grant-based resource are available for the terminal, choose dynamically to transmit service data on the grant-free resource and/or the grant-based resource; wherein the computer program is executed by the processor to: in a case that at least two types of service data are in the buffer of the terminal, determine the service data with a highest priority, select, according to a parameter of the service data with the highest priority, a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource, the grant-free resource and/or the grant-based resource matched with the service data with the highest priority, and transmit the service data with the highest priority on the selected grant-free resource and/or the grant-based resource.
	In analogous art, Sun teaches that the terminal comprises a processor (FIG. 3 processor 302), a memory (FIG. 3 memory 304) and a computer program stored in the memory (FIG. 3 instructions 306 in memory 304) and executable on the processor (¶ [0049]), wherein the computer program is executed by the processor to:  in a case that both a grant-free resource and a grant-based resource are available for the terminal, choose dynamically to transmit service data on the grant-free resource and/or the grant-based resource (FIG. 5; ¶ [0059] FIG. 5 is a protocol diagram of a method 500 of dynamic selection of grant-free and grant-based UL transmissions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae to implement the teaching of Sun.  One would have been motivated to do so in order to implement uplink transmissions in grant-free and grant-based modes, thereby enabling hybrid communication modes which improves device performance and overall network communication throughput. (Sun ¶ [0002])
	The combination of Bae and Sun does not teach wherein the computer program is executed by the processor to: in a case that at least two types of service data are in the buffer of the terminal, determine the service data with a highest priority, select, according to a parameter of the service data with the highest priority, a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource, the grant-free resource and/or the grant-based resource matched with the service data with the highest priority, and transmit the service data with the highest priority on the selected grant-free resource and/or the grant-based resource.
	In analogous art, Ying teaches wherein the computer program is executed by the processor to: in a case that at least two types of service data are in the buffer of the terminal (¶ [0094] If a configured URLLC resource is granted for eMBB . . . but the UE has URLLC data . . . to transmit at the configured resource, URLLC data . . . may preempt the eMBB service . . . Here, the UE may just abandon (e.g., give up . . . ) the eMBB transmission {URLLC data and eMBB data for transmission read on two types of service data}), determine the service data with a highest priority (¶ [0092] discloses that URLLC data has highest priority), select, according to a parameter of the service data with the highest priority (¶ [0092] , a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource (¶ [0094] If a configured URLLC resource is granted for eMBB (e.g., if the first PUSCH is scheduled in the certain timing where the third and/or the fourth PUSCH is scheduled), but the UE has URLLC data (e.g., the third UL data and/or the fourth UL data) to transmit at the configured resource, URLLC data (e.g., the third UL data and/or the fourth UL data) may preempt the eMBB service (e.g., the first PUSCH) . . .  Here, the UE may just abandon (e.g., . . . drop . . .) the eMBB transmission (e.g., the first UL data transmission {interpreted as according to a latency parameter of the service data with the highest priority, i.e. URLLC data, the certain timing (such as a symbol or slot), which reads on transmission parameter, of the grant based resource is selected for transmitting the URLLC data}), the grant-free resource and/or the grant-based resource matched with the service data with the highest priority, and transmit the service data with the highest priority on the selected grant-free resource and/or the grant-based resource (¶ [0094] the grant-based resource initially granted for eMBB is matched with the URLLC data, the URLLC data is transmitted on the grant-based resource and the eMBB data is dropped/preempted).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Sun to implement the teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

	Regarding claim 13, ¶¶ [0090], [0105] of Bae teaches that one of the first radio resource and the second radio resource (i.e. grant-based or grant-free) may be given priority and selected as a radio resource for UL shared channel transmission according to a service in a case that at least two types of service data are in a buffer of the terminal, transmit the service data with a highest priority of the at least two types of service data on the grant-free resource, and drop or a transmission of other service data.
	In analogous art, Ying teaches in a case that at least two types of service data are in a buffer of the terminal (¶ [0158] URLLC service data and eMBB service data), transmit the service data with a highest priority (¶ [0092] . . . Due to a latency requirement, URLLC may have the highest priority) of the at least two types of service data on the grant-free resource, and drop or cancel a transmission of other service data ((¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource, the URLLC data may preempt the eMBB service or the UE 102 may abandon {i.e. dropping or cancelling} the eMBB transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae, Sun and Ying to implement the further teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

Regarding claim 14, Bae does not explicitly teach in a case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data, transmit the first service data on the grant-free resource, and drop or cancel the transmission of the second service data; and/or in a case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmit the first service data on the grant-free resource, and drop or cancel the transmission of the second service data; and/or in a case that the first service data and a retransmission data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal, transmit the retransmission data packet of the second service data on the grant-free resource, and drop the transmission of the first service data.
	In analogous art, Ying teaches in a case that first service data (¶ [0158] URLLC data) and second service data scheduled by an uplink grant (¶ [0158] grant-based eMBB) are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data (¶ [0092] . . . Due to a latency requirement, URLLC may have the highest priority), transmit the first service data on the grant-free resource, and drop or cancel the transmission of the second service data (¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource {i.e. grant-free resource), the URLLC data may preempt the eMBB service or the UE 102 may abandon {i.e. dropping or cancelling} the eMBB transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae, Sun and Ying to implement the further teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

Regarding claim 15, Bae does not explicitly teach in a case that the transmission of the second service data is not started, transmit the first service data on the grant-free resource, and drop the transmission of the second service data; and/or in a case that the transmission of the second service data is started, drop the transmission of the second service data, transmit the first service data on the grant-free resource and drop the transmission of the remaining second service data; or only drop the transmission of the second service data occupying a same time domain resource with the grant-free resource.
In analogous art, Ying teaches in a case that the transmission of the second service data is not started, transmit the first service data on the grant-free resource, and drop the transmission of the second service data (¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource {i.e. grant-free resource), the URLLC data may preempt the eMBB service {the URLLC preempting the eMBB service is interpreted as preventing the eMBB service from being transmitted on the grant-free resource.  Thus, transmission of the second service data/eMBB is not started).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae, Sun and Ying in order to implement the further teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility.  (Ying ¶ [0004])

	Regarding claim 16, Bae does not teach in a case that at least two types of service data are in a buffer of the terminal, transmit the service data with a highest priority of the at least two types of service data on the grant-based resource, and drop or cancel a transmission of other service data, or reassemble the service data with the highest priority into a current data packet, and transmit a reassembled data packet on the grant-based resource.
	In analogous art, Ying teaches in a case that at least two types of service data are in a buffer of the terminal (¶ [0092] Inter-service resource sharing is one kind of resource . , . . . reassemble the service data with the highest priority into a current data packet, and transmit a reassembled data packet on the grant-based resource (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing. {interpreted as the UE assembles the grant-based URLLC/highest priority service data along with the grant-based eMBB service data into a current data packet and transmits the assembled data packet on the grant-based resource}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae, Sun and Ying in order to implement the further teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

	Regarding claim 17, Bae does not teach in a case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data, transmit the first service data on the grant-based resource, and drop or cancel the transmission of the second service data; or reassemble the first service data and the second service data to obtain a reassembled data packet, and transmit the reassembled data packet on the grant-based resource; and/or in a case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmit the first service data on the grant-based resource, and drop or cancel the transmission of the second service data; or reassemble the first service data and the second service data to obtain a reassembled data packet, and transmit the reassembled data packet on the grant-based resource; and/or in a case that the first service data and a retransmission data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal, transmit the retransmission data packet of the second service data on the grant-based resource, and drop the transmission of the first service data.
	In analogous art, Ying teaches in a case that first service data and second service data scheduled by an uplink grant are in the buffer of the terminal and a priority of the first service data is higher than a priority of the second service data (¶ [0092] Inter-service resource sharing is one kind of resource sharing. As described above, URLLC may coexist with other services (e.g., eMBB). Due to a latency requirement, URLLC may have the highest priority), . . . reassemble the first service data and the second service data to obtain a reassembled data packet, and transmit the reassembled data packet on the grant-based resource (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing. {interpreted as the UE assembles the grant-based URLLC/highest priority service data and the grant-based eMBB service data into a current data packet and transmits the assembled data packet on the grant-based resource}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae, Sun and Ying in 

	Regarding claim 20, Bae does not explicitly teach wherein the transmission parameters of the grant-free resource and/or the grant-based resource comprise any one or more of a time-frequency resource allocation, a modulation and coding scheme, a transmit power and a subcarrier spacing.
	In analogous art, Ying teaches wherein the transmission parameters of the grant-free resource and/or the grant-based resource comprise any one or more of a time-frequency resource allocation (¶ [0094] a frequency resource and/or a time resource), a modulation and coding scheme, a transmit power and a subcarrier spacing.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae, Sun and Ying to implement the further teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, in view of Sun, in view of Ying, and further in view of Shimezawa.
	Regarding claim 7, the combination of Bae, Sun and Ying does not teach wherein in a case that the first service data and the second service data are reassembled, a data block of the first service data is mapped to a resource adjacent to a reference signal.
In analogous art, ¶ [0235] of Shimezawa teaches that data having a high reliability priority is transmitted by being mapped to a resource element adjacent to a resource element to which a reference signal is mapped.  


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413